Case 1:20-cv-02484-MSK Document 20 Filed 12/07/20 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Senior Judge Marcia S. Krieger

Civil Action No. 20-cv-02484-MSK

CITIZENS FOR A HEALTHY COMMUNITY,
et al.,

       Petitioners,

v.

UNITED STATES BUREAU OF LAND
MANAGEMENT, et al.,

       Federal Respondents.


                          JOINT CASE MANAGEMENT PLAN


1.     APPEARANCES OF COUNSEL

For Petitioners:
Counsel for Citizens for a Healthy Community, High Country Conservation Advocates, Center
for Biological Diversity, Sierra Club, Western Watersheds Project, and WildEarth Guardians:

Melissa A. Hornbein (MT Bar No. 9694)
WESTERN ENVIRONMENTAL LAW CENTER
103 Reeder’s Alley
Helena, MT 59601
(p) 406.708.3058
hornbein@westernlaw.org

Kyle J. Tisdel (CO Bar No. 42098)
Western Environmental Law Center
208 Paseo del Pueblo Sur, Unit 602
Taos, New Mexico 87571
Phone: (575) 613-8050
tisdel@westernlaw.org

                                              1
Case 1:20-cv-02484-MSK Document 20 Filed 12/07/20 USDC Colorado Page 2 of 7




Counsel for Center for Biological Diversity:
Diana Dascalu-Joffe (CO Bar No. 50444)
Center for Biological Diversity
1536 Wynkoop St., Ste. 421
Denver, Colorado 80202
Phone: (720) 925-2521
ddascalujoffe@biologicaldiversity.org

Counsel for Sierra Club:
Nathaniel Shoaff (CA Bar No. 256641)
Sierra Club
2101 Webster Street, Suite 1300
Oakland, California 94612
Phone: (415) 977-5610
nathaniel.shoaff@sierraclub.org

For Respondents:
Caitlin Cipicchio
Trial Attorney
Natural Resources Section
4 Constitution Square
150 M St. NE
Washington, DC 2002
(202) 305-0503
caitlin.cipicchio@usdoj.gov

Rickey D. Turner, Jr.
Senior Attorney (CO Bar No. 35383)
Wildlife & Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
(303) 844-1373
rickey.turner@usdoj.gov

2.     STATEMENT OF LEGAL BASIS FOR SUBJECT MATTER JURISDICTION

       The Court has jurisdiction based on the presentation of federal question, 28 U.S.C. §
1331. The Court has the authority to issue the requested declaratory and injunctive relief
pursuant to 28 U.S.C. §§ 2201, 2202, and 5 U.S.C. §§ 705, 706.




                                                2
Case 1:20-cv-02484-MSK Document 20 Filed 12/07/20 USDC Colorado Page 3 of 7




3.      DATES OF FILING OF RELEVANT PLEADINGS

        A.     Date Amended Petition for Review Was Filed: October 27, 2020

        B.     Date Answer or Other Response Was Due Pursuant to Court’s Order (Dkt.
        No. 13): November 17, 2020

4.      STATEMENT(S) REGARDING WHETHER THIS CASE RAISES UNUSUAL
        CLAIMS OR DEFENSES

Not applicable.

5.      OTHER MATTERS

Counsel for both parties have discussed this JCMP and have consented to abide by the terms
herein.

6.      BRIEFING SCHEDULE

     A. Deadline for Filing Administrative Record:

        Defendants’ Administrative Record shall be served on the parties and lodged with the

Court on or before April 9, 2021. The Administrative Record shall be Bates numbered and

provided in electronic format on a flash drive or CD/DVDs.

     B. Deadline for Parties to Confer on Record Disputes:

        Petitioners shall notify Federal Respondents on or before April 30, 2021 regarding

documents they believe should be included in the Administrative Record. The Parties will work

to resolve any such record objections out of Court prior to filing any motions to complete the

administrative record or for extra-record review with the Court.

     C. Deadline for Filing any Amended Administrative Record:

        If the Parties are able to informally resolve any disputes regarding the Administrative

Record, Federal Respondents will lodge an amended version of the Administrative Record (if

necessary) with the Court on or before May 21, 2021.

                                                 3
Case 1:20-cv-02484-MSK Document 20 Filed 12/07/20 USDC Colorado Page 4 of 7




   D. Deadline for Filing Motions to Complete and/or Supplement the Administrative
      Record:

       If the parties are not able to resolve disputes involving the administrative record, the

deadline for filing any motions to complete or supplement the Administrative Record will be

May 21, 2021. The Response and Reply deadlines for any such motions will be governed by

D.C.COLO.L.Civ.R.7.1(C). The filing of a motion to complete or supplement the

Administrative Record will stay the merits briefing schedule set forth below until resolution of

that motion, at which time the parties would propose a new merits briefing schedule.

   E. Petitioners’ Opening Brief Due:

       If no motions over the completeness of the Administrative Record are filed, then the

deadline for filing Petitioners’ Opening Brief shall be June 25, 2021.

   F. Federal Respondents’ Response Brief Due:

       If no motions over the completeness of the Administrative Records are filed, then the

deadline for Federal Respondents’ Response Brief shall be August 2, 2021.

   G. Petitioners’ Reply Brief (If Any) Due:

       If no motions over completeness of the Administrative Records are filed, Petitioners’

Reply Brief shall be filed on September 8, 2021.

7. STATEMENT REGARDING ORAL ARGUMENT

The Parties do not request oral argument at this time but are available should the Court feel one
is necessary.

8. CONSENT TO EXERCISE OF JURISDICTION BY MAGISTRATE JUDGE

       A.      ( )    All parties have consented to the exercise of jurisdiction of a
                      United States Magistrate Judge.

       B.      ( X)   All parties have not consented to the exercise of jurisdiction of a
                      United States Magistrate Judge.

                                                 4
Case 1:20-cv-02484-MSK Document 20 Filed 12/07/20 USDC Colorado Page 5 of 7




9. OTHER MATTERS

        The Parties acknowledge the requirements of Fed. R. Civ. P. 5(d)(1), D.C.COLO.LCivR

5.1(d) and D.C.COLO.LCivR 6.1(c).

        The Parties further note that this matter is within the scope of this District’s AP Rules,

and thus that page limits which may otherwise apply under the Local Civil Rules or Federal

Rules of Civil Procedure do not apply. See, e.g., D.C.Colo.LARP 16.1(b)(“Motions for

summary judgment shall not be filed.”). Accordingly, the Parties agree that the word limits

imposed by Rule 32(a)(7)(B) of the Federal Rules of Appellate Procedure are reasonable and

appropriate for application to the Parties’ briefs, here, in light of the issues raised in Petitioners’

Petition for Review (Dkt No. 1). Use of such limits is consistent with the Tenth Circuit’s

direction in Olenhouse v. Commodity Credit Corp., that “[r]eviews of agency action in the

district court must be processed as appeals” and that “the district court should govern itself by

referring to the Federal Rules of Appellate Procedure.” 42 F.3d 1560, 1580 (10th Cir. 1994).

Pursuant to Olenhouse, the parties agree as follows:

       Excluding case caption, signature block, certificate of service, table of contents, and table

        of authorities, the word limits for the Parties’ briefing under the schedule herein shall be

        as follows:

            o 13,000 words for Petitioners’ opening brief.

            o 13,000 words for Federal Respondents’ response brief.

            o 6,500 words for Petitioners’ reply brief.

       The Parties will address remedy, if necessary, in separate briefing after a decision on the

        merits is reached.



                                                   5
Case 1:20-cv-02484-MSK Document 20 Filed 12/07/20 USDC Colorado Page 6 of 7




10. AMENDMENTS TO JOINT CASE MANAGEMENT PLAN

       The parties agree that the Joint Case Management Plan may be altered or amended only

upon a showing of good cause.


       Dated this 7th day of December, 2020.

                                                   BY THE COURT:




                                                   Marcia S. Krieger
                                                   Senior United States District Judge




                                               6
Case 1:20-cv-02484-MSK Document 20 Filed 12/07/20 USDC Colorado Page 7 of 7




APPROVED:

 /s/ Melissa Hornbein                              PAUL E. SALAMANCA
 Melissa A. Hornbein (MT Bar No. 9694)             Deputy Assistant Attorney General
 WESTERN ENVIRONMENTAL LAW                         Environment & Natural Resources Division
 CENTER
 103 Reeder’s Alley                                /s/ Caitlin Cipicchio
 Helena, MT 59601                                  Caitlin Cipicchio
 (p) 406.708.3058                                  United States Department of Justice
 hornbein@westernlaw.org                           Environment & Natural Resources Division
                                                   Natural Resources Section
 Counsel for Citizens for a Healthy                Email: caitlin.cipicchio@usdoj.gov
 Community, High Country Conservation              Telephone: (202) 305-0503
 Advocates, Center for Biological Diversity,       Mailing Address:
 Sierra Club, Western Watersheds Project,          4 Constitution Square
 and WildEarth Guardians                           150 M St. NE
                                                   Washington, DC 2002

                                                   /s/ Rickey D. Turner, Jr.
                                                   Rickey D. Turner, Jr.
                                                   Senior Attorney (CO Bar No. 35383)
                                                   Wildlife & Marine Resources Section
                                                   999 18th Street, South Terrace, Suite 370
                                                   Denver, CO 80202
                                                   (303) 844-1373
                                                   rickey.turner@usdoj.gov

                                                   Attorneys for Federal Respondents




                                               7
